Case 2:19-cv-12736-NGE-APP ECF No. 19 filed 12/09/19        PageID.97   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
 Plaintiff,                                  ) Civil Action No. 19-cv-12736
                                             )
v.                                           ) ERRATA SHEET
                                             )
                                             )
CITY OF TROY, MICHIGAN                       )
                                             )
 Defendant.                                  )



      The parties’ Joint Stipulation Regarding Case Management and Discovery

(ECF No. 18) included the incorrect e-signature for one of the United States’

counsel. The e-signature representing the United States Attorney for the Eastern

District of Michigan should have reflected Shannon Ackenhausen’s name.



For the United States:

MATTHEW SCHNEIDER                              ERIC S. DREIBAND
United States Attorney                         Assistant Attorney General
Eastern District of Michigan                   Civil Rights Division

                                               SAMEENA SHINA MAJEED
                                               Chief

/s/ Susan DeClercq                             /s/ Abigail Marshak
SUSAN K. DECLERCQ                              TIMOTHY J. MORAN
(P60545)                                       Deputy Chief

                                         1
Case 2:19-cv-12736-NGE-APP ECF No. 19 filed 12/09/19         PageID.98   Page 2 of 2




Assistant United States Attorney              ABIGAIL B. MARSHAK
Chief, Civil Rights Unit                      (NY 5350053)
SHANNON M. ACKENHAUSEN                        Trial Attorney
(P83190)                                      Housing and Civil Enforcement Section
Assistant United States Attorney              Civil Rights Division
United States Attorney’s Office               United States Department of Justice
Eastern District of Michigan                  4 Constitution Square / 150 M Street NE
211 W. Fort Street, Suite 2001                Washington, DC 20530
Detroit, Michigan 48226                       Phone: (202) 514-1968
Phone: (313) 226-9730                         Facsimile: (202) 514-1116
Facsimile: (313) 226-3271                     Abigail.Marshak@usdoj.gov
Susan.DeClercq@usdoj.gov
Shannon.Ackenhausen@usdoj.gov

Dated: December 9, 2019

                         CERTIFICATE OF SERVICE

      I hereby certify that on December 9, 2019, I electronically filed the
foregoing document, Errata Sheet, with the Clerk of Court using the ECF system,
which will send notification of such filing to counsel of record for Defendant, the
City of Troy, Michigan.

/s/ Abigail B. Marshak
ABIGAIL B. MARSHAK (NY 5350053)
Trial Attorney
Housing and Civil Enforcement Section
Civil Rights Division
United States Department of Justice
4 Constitution Square
150 M Street NE
Washington, DC 20530
Phone: (202) 514-1968
Facsimile: (202) 514-1116
Abigail.Marshak@usdoj.gov




                                          2
